124 F.3d 211
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eduardo HERNANDEZ-MIRANDA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70784.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1997.**Decided Sept. 15, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals, No. Aum-bsq-dtk.
Before HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Eduardo Hernandez-Miranda, a native and citizen of Mexico, petitions for review from the Board of Immigration Appeals' decision denying his application for a waiver of inadmissibility pursuant:  to section 212(c) of the Immigration and Nationality Act (INA), 8 U.S.C. § 1182(c).  Hernandez-Miranda was found deportable under section 241(a)(4) of the INA based on his convictions for two crimes involving moral turpitude, not arising out of a single scheme of criminal misconduct.  Under the Technical Amendment made by Illegal Immigrant Reform and Immigrant Responsibility Act § 306(d), this court may not review petitions of aliens who have committed, at any time after entry, multiple crimes involving moral turpitude for which a sentence of one year or longer may be imposed.  See Perez v. INS, 116 F.3d 405, 407 (9th Cir.1997).  In this case, both of Hernandez-Miranda's convictions, one for armed robbery and the other for attempted second degree murder, involved sentences of more than five years.  Accordingly, we dismiss this petition for lack of jurisdiction.  See id.


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3